FILED
                             NOT FOR PUBLICATION                            MAR 04 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



CARL EDWARD HOFFMAN,                             No. 09-55019

               Plaintiff - Appellant,            D.C. No. 3:06-cv-00489-BTM-
                                                 NLS
  v.

IMPACT CONFECTIONS, INC., a                      MEMORANDUM *
Corlorado corporation; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                        for the Southern District of California
                    Barry T. Moskowitz, District Judge, Presiding

                            Submitted February 16, 2010 **

Before:        FERNANDEZ, GOULD, and M.SMITH, Circuit Judges.

       Carl Edward Hoffman appeals pro se from the district court’s order denying

his Rule 60(b) motion seeking relief from judgment against him in his trade secret

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

IL/RESEARCH
                                                                                 09-55019
misappropriation lawsuit. Hoffman contends that defendant’s summary judgment

motion went unopposed as a result of his attorney’s negligence and misconduct by

counsel for defendant. We have jurisdiction under 28 U.S.C. § 1291. We review

for abuse of discretion, Casey v. Albertson’s Inc., 362 F.3d 1254, 1257 (9th Cir.

2004), and we affirm.

      The district court did not abuse its discretion by denying Hoffman’s motion

because he did not demonstrate any viable ground for relief under Rule 60(b). See

id. at 1259-60 (9th Cir. 2004) (affirming denial of Rule 60(b)(1) motion that was

based on alleged attorney malpractice and explaining that Rule 60(b)(3) requires

“clear and convincing evidence that the [judgment] was obtained through fraud,

misrepresentation, or other misconduct and the conduct complained of prevented

the losing party from fully and fairly presenting” its case); Latshaw v. Trainer

Wortham & Co., Inc., 452 F.3d 1097, 1101, 1103 (9th Cir. 2006) (explaining that

mistakes resulting from attorney negligence “are more appropriately addressed

through malpractice claims” than under Rule 60(b)(1) and that Rule 60(b)(6) “is

used sparingly” and “only where extraordinary circumstances prevented a party

from taking timely action”) (citations and internal quotation marks omitted).

      Hoffman’s remaining contentions are unpersuasive.

      AFFIRMED.
IL/RESEARCH
                                          2                                     09-55019